

115 S3735 IS: SuperPAC Elimination Act of 2018
U.S. Senate
2018-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3735IN THE SENATE OF THE UNITED STATESDecember 10, 2018Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo protect freedom of speech in America’s electoral process and ensure transparency in campaign
			 finance.
	
 1.Short titleThis Act may be cited as the SuperPAC Elimination Act of 2018. 2.Elimination of certain contributions limitations (a)PurposeThe purpose of this section is to allow unlimited direct contributions by citizens and lawful permanent residents of the United States to candidates in Federal elections.
 (b)Elimination of limitationsSection 315(a) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30116(a)) is amended— (1)in paragraph (1)—
 (A)by striking subparagraph (A) and redesignating subparagraphs (B), (C), and (D) as subparagraphs (A), (B), and (C), respectively; and
 (B)in subparagraph (B), as redesignated by subparagraph (A), by striking (other than a committee described in subparagraph (D)) and inserting (other than an authorized political committee of a candidate or a committee described in subparagraph (C));
 (2)in paragraph (2)— (A)by striking subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs (A) and (B), respectively; and
 (B)in subparagraph (B), as redesignated by subparagraph (A), by inserting (other than an authorized political committee of a candidate) after political committee; and (3)by striking paragraph (3).
				(c)Conforming amendments
 (1)Section 315(a) of such Act (52 U.S.C. 30116(a)) is amended by striking paragraph (6). (2)(A)Section 315(c) of such Act (52 U.S.C. 30116(c)) is amended—
 (i)by striking (a)(1)(B), (a)(3), in paragraph (1)(B)(i); (ii)by striking , (a)(1)(B), (a)(3), in subparagraph (1)(C); and
 (iii)by striking , (a)(1)(B), (a)(3), in paragraph (2)(B)(ii). (B)Section 304(i)(3)(B) of such Act (52 U.S.C. 30104(i)(3)(B)) is amended by striking , (a)(1)(B), (a)(3),.
 (3)Section 323(e)(1)(B)(i) of such Act (52 U.S.C. 30125(e)(1)(B)(i)) is amended by striking contributions to candidates and political committees under paragraphs (1), (2), and (3) and inserting contributions to political committees under paragraphs (1) and (2). 3.24-hour notification required for all direct contributions to candidatesSection 304(a)(6)(A) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30104(a)(6)(A)) is amended to read as follows:
			
				(A)In general
 (i)If a candidate receives an aggregate amount of contributions in excess of $200 from any contributor during a calendar year, the principal campaign committee of such candidate shall submit to the Secretary or the Commission, and the Secretary of State, as appropriate, in writing, a notification containing the name of the candidate and office sought by the candidate, the identification of the contributor, and the date of the receipt and amount of the contribution.
 (ii)If, at any time after a candidate is required to submit a notification under this subparagraph with respect to a contributor during a calendar year, the candidate receives additional contributions from that contributor during that year, the principal campaign committee of the candidate shall submit an additional notification under clause (i) with respect to such contributor.
 (iii)The principal campaign committee of the candidate shall submit the notification required under this subparagraph with respect to a contributor—
 (I)in the case of a notification described in clause (i), not later than 24 hours after the date on which the aggregate amount of contributions received from the contributor during the calendar year exceeds $200; or
 (II)in the case of an additional notification described in clause (ii), not later than 24 hours after the date of the contribution..
 4.Effective dateThe amendments made by this Act shall apply to contributions made for elections occurring after the date of the enactment of this Act.